Citation Nr: 0839186	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-14 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than May 21, 2004, 
for the grant of a 100 percent evaluation for 
hyperparathyroidism, status post parathyroidectomy.


REPRESENTATION

Appellant represented by:	Kristin L. Kremer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Augusta, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's service-
connected non-Hodgkin's lymphoma with renal dysfunction from 
30 percent to 60 percent disabling; awarded service 
connection for hyperparathyroidism, status post 
parathyroidectomy, and assigned a 100 percent disability 
evaluation from May 21, 2004; granted entitlement to special 
monthly compensation based on Housebound criteria being met, 
from May 21, 2004 and established basic eligibility to 
Dependents' Educational Assistance from June 18, 2004.  
Jurisdiction of the veteran's claim was subsequently 
transferred to the Baltimore, Maryland RO.

The Board notes that the veteran did not specifically raise 
the issue of entitlement to service connection for 
hyperparathyroidism, but that it was granted separately as a 
residual of non-Hodgkin's lymphoma.  After the September 2004 
rating decision awarded service connection, the veteran 
submitted a notice of disagreement in October 2004, alleging 
that he was entitled to an effective date prior to May 21, 
2004.  The veteran was issued a statement of the case in 
March 2006 and subsequently perfected his appeal in May 2006.

The veteran participated in a Board Central Office hearing in 
September 2008 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  The veteran was originally awarded entitlement to service 
connection for non-Hodgkin's lymphoma in June 1991.

2.  The veteran filed a claim of entitlement to an increased 
disability evaluation for non-Hodgkin's lymphoma on May 21, 
2004.  VA awarded an increased disability evaluation for non-
Hodgkin's lymphoma and also awarded service connection for 
hyperparathyroidism as a residual thereof.

3.  At no time prior to the May 21, 2004 claim for an 
increased disability evaluation for non-Hodgkin's lymphoma, 
was there any communication from the veteran or his 
representative that constitutes a claim of entitlement to 
service connection for hyperparathyroidism.


CONCLUSION OF LAW

The requirements for establishment of an effective date prior 
to May 21, 2004, for a 100 percent evaluation for 
hyperparathyroidism, status post parathyroidectomy, have not 
been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of his claim in letters dated June 2004 and March 
2006.  Moreover, pursuant to the United States Court of 
Appeals for Veterans Claims' holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the veteran was provided notice as 
to effective date in the March 2006 letter.  The March 2006 
letter instructed the veteran that effective date 
determinations are based upon "when we received your claim" 
and "when the evidence shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment.  All of the other Dingess elements are irrelevant 
to his case.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran has not 
indicated there is any outstanding evidence relevant to this 
claim.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  In any event, as explained below, the outcome of 
the veteran's appeal as to this earlier effective date issue 
hinges on evidence which is already in the file.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims file, which will be discussed below.  In addition, 
general due process considerations have been satisfied.  See 
38 C.F.R. 
§ 3.103 (2008).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified before 
the undersigned in September 2008.

In short, the Board believes that this issue was properly 
developed for appellate purposes, and further development 
would be a useless exercise.  Accordingly, the Board will 
proceed to a decision on the merits.

II.  The Merits of the Claim

The veteran alleges that he was not informed by VA that he 
could obtain additional compensation for residuals of his 
service-connected non-Hodgkin's lymphoma.  Specifically, the 
veteran has alleged that he should receive compensation back 
to the date of his parathyroidectomy on July 1, 2000.  It 
also appears from the September 2008 Board Central Office 
hearing, that the veteran's representative has argued that 
the veteran should be awarded compensation back to the date 
of his original claim for non-Hodgkin's lymphoma, in 1991.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2) (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  See 38 C.F.R. § 3.155 (2008).

Prior to the May 21, 2004 filing of an increased disability 
rating for non-Hodgkin's lymphoma, there was no indication 
that the veteran wished to file a claim of entitlement to 
service connection for hyperparathyroidism.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere 
receipt of medical records is not sufficient to constitute a 
claim for benefits.  The record does not include any 
communication from the veteran or a representative received 
prior to May 21, 2004 that may reasonably be construed as an 
indication he was seeking to file a claim of entitlement to 
service connection for hyperparathyroidism.  38 U.S.C.A. § 
5101(a) mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Even an informal claim 
must identify the benefit sought.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than May 21, 2004, for the award of 
service connection and grant of a 100 percent evaluation for 
hyperparathyroidism, status post parathyroidectomy, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  Although the veteran may indeed have 
suffered from hyperparathyroidism prior to May 2004, the 
effective date for service connection and a 100 percent 
evaluation cannot be any earlier than the date of receipt of 
claim.  It is also clear from review of the record that the 
veteran did not suffer from hyperparathyroidism at the time 
of his 1991 award of entitlement to service connection for 
non-Hodgkin's lymphoma.  Although the Board is sympathetic to 
the veteran's situation and recognizes that he was disabled 
prior to 2004, an earlier effective date is not warranted.


ORDER

Entitlement to an effective date earlier than May 21, 2004, 
for the grant of a 100 percent evaluation for 
hyperparathyroidism, status post parathyroidectomy, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


